Citation Nr: 0916071	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from August 1973 to 
August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case has been advanced on the docket due to the 
Veteran's financial hardship. 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In December 2006, the Board issued a decision that denied the 
Veteran's claims for a disability rating in excess of 30 
percent for his service-connected gastrointestinal 
disabilities (IBS and GERD) and for a TDIU rating.  The 
Veteran appealed to the Court.  By memorandum decision issued 
in October 2008, the Court upheld the Board's denial of a 
disability rating in excess of 30 percent for the Veteran's 
service-connected gastrointestinal disabilities.  The Court, 
however, vacated and remanded the Board's denial of a TDIU 
rating stating that, although the Board discussed a rating of 
total disability rating due to individual unemployability 
under 38 C.F.R. § 4.16, it failed to discuss entitlement to 
extraschedular consideration for a total disability rating 
under 38 C.F.R. § 3.321(b)(1).  

A review of the pertinent adjudication documents in the 
claims file fails to show that the RO has adequately 
addressed the question of entitlement to referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the Veteran's service-connected gastrointestinal 
disabilities.  The only reference to this section is a single 
sentence in an April 2003 Statement of the Case where the RO 
stated that the Veteran's "claim was not considered so 
unusual or exceptional so as to warrant extraschedular 
consideration under the provisions of 38 C.F.R. 
§ 3.321(b)(1)."  The RO gave no reasoning for this finding.  
Subsequent to this Statement of the Case, the Veteran 
submitted additional evidence in support of his claim for an 
increased disability rating and two Supplemental Statements 
of the Case were issued but neither one addresses 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
Consequently, the RO has not considered whether the Veteran 
is entitled to referral for extraschedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(1) based upon a 
review of the entire record.  

For these reasons, the Board finds that it must remand of the 
Veteran's claim for the RO to adjudicate in the first 
instance whether referral for extraschedular consideration of 
a total disability rating for the Veteran's service-connected 
gastrointestinal disabilities is warranted.  Prior to 
readjudicating the claim, the Veteran should be provided with 
adequate notice of what information and evidence is necessary 
to substantiate referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that is 
compliant with current legal requirements 
regarding his claim, including what information 
and evidence is needed to substantiate a claim 
for referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1).

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice obligations 
are accomplished, the evidence should be reviewed 
and consideration given as to whether referral 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is warranted for the adjudication 
of the Veteran's claim.  If this does not resolve 
the claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of time 
should be allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


